EXHIBIT 99.906CERT CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Name of Registrant: Voya Variable Insurance Trust Date of Form N-CSR: June 30, 2015 The undersigned, the principal executive officer of the above named registrant (the Fund), hereby certifies that, with respect to the Form N-CSR referred to above, to the best of his knowledge and belief, after reasonable inquiry: 1. such Form N-CSR fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in such Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Fund. A signed original of this written statement required by Section 906 has been provided to Voya Variable Insurance Trust and will be retained by Voya Variable Insurance Trust and furnished to the Securities and Exchange Commission or its staff upon request. IN WITNESS WHEREOF, the undersigned has executed this Certification below, as of this 4 th day of September, 2015. /s/ Shaun P. Mathews Shaun P. Mathews President and Chief Executive Officer CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Name of Registrant: Voya Variable Insurance Trust Date of Form N-CSR: June 30, 2015 The undersigned, the principal financial officer of the above named registrant (the Fund), hereby certifies that, with respect to the Form N-CSR referred to above, to the best of his knowledge and belief, after reasonable inquiry: 1. such Form N-CSR fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in such Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Fund. A signed original of this written statement required by Section 906 has been provided to Voya Variable Insurance Trust and will be retained by Voya Variable Insurance Trust and furnished to the Securities and Exchange Commission or its staff upon request. IN WITNESS WHEREOF, the undersigned has executed this Certification below, as of this 4 th day of September, 2015. /s/ Todd Modic Todd Modic Senior Vice President and Chief Financial Officer
